UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6329



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

KENNETH THOMAS, SR.,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-94-514-A, CA-96-46-AM)


Submitted:   July 30, 1996                 Decided:   August 7, 1996


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Kenneth Thomas, Sr., Appellant Pro Se. Morris Rudolph Parker, Jr.,
Assistant United States Attorney, Carol Mieyoung Lee, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. United States v.
Thomas, Nos. CR-94-514-A; CA-96-46-AM (E.D. Va. Jan. 29, 1996). We

deny Appellant's motion to "advance" his appeal as moot. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2